As filed with the Securities and Exchange Commission on October 8, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 KRONOS WORLDWIDE, INC. (Exact Name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 76-0294959 (I.R.S. Employer Identification Number) Three Lincoln Centre 5reeway, Suite 1700 Dallas, Texas75240-2697 (972) 233-1700 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Robert D. Graham Executive Vice President and General Counsel Kronos Worldwide, Inc. Three Lincoln Centre 5reeway, Suite 1700 Dallas, Texas75240-2697 (972) 233-1700 (972) 448-1445 (facsimile) (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Don M. Glendenning Toni Weinstein Locke Lord Bissell & Liddell LLP 2200 Ross Avenue, Suite 2200 Dallas, Texas 75201 (214) 740-8000 (214) 740-8800 (facsimile) Copies to: Deanna L. Kirkpatrick Davis Polk & Wardwell LLP 450 Lexington Avenue New York, New York 10017 (212) 450-4135 (212) 701-5135 (facsimile) Approximate date of commencement of proposed sale to the public:As soon as practicable after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated filerAccelerated filer Non-accelerated filerýSmaller reporting company (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit (1) Proposed maximum aggregate offering price (1) Amount of registration fee Common Stock, par value $0.01 per share Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) of the Securities Act of 1933, as amended, on the basis of the average of the high and low prices reported on the New York Stock Exchange on October 6, 2010. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this preliminary prospectus is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell nor does it seek an offer to buy these securities in any state or other jurisdiction where the offer or sale is not permitted. PROSPECTUS SUBJECT TO COMPLETION, DATED OCTOBER 8, 2010 7,800,000 Shares Common Stock Kronos Worldwide, Inc. is offering 7,800,000 shares of its common stock. Our common stock is listed on the New York Stock Exchange under the symbol “KRO.”On October6, 2010, the last sale price of our common stock reported on the New York Stock Exchange was $38.80 per share. Investing in our common stock involves risks. See “Risk Factors” beginning on page 11. Per Share Total Initial price to public $ $ Underwriting discounts and commissions $ $ Proceeds, before expenses, to Kronos Worldwide, Inc. $ $ We have granted the underwriters an option to purchase up to 1,170,000 additional shares of our common stock to cover over-allotment, if any, exercisable at any time until 30 days of the date of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The underwriters expect to deliver the shares on or about, 2010. Joint Book-Running Managers Wells Fargo Securities Deutsche Bank Securities Stephens Inc. Co-Managers BB&T Capital Markets Oppenheimer & Co. Prospectus dated, 2010 TABLE OF CONTENTS Prospectus Summary 1 Risk Factors 11 Special Note Regarding Forward-Looking Statements and Market Data 17 Use of Proceeds 19 Dividend Policy 19 Price Range of Common Stock 19 Capitalization 20 Selected Historical Consolidated Financial and Operating Data 21 Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Industry Overview 46 Business 48 Management 60 Compensation of Executive Officers and Directors and Other Information 66 Principal Stockholders and Ownership of Management 84 Certain Relationships and Related Transactions 89 Description of Capital Stock 93 Material U.S. Federal Tax Considerations for Non-U.S. Holders of Common Stock 97 Underwriting 99 Legal Matters Experts Where You Can Find More Information Index to Financial Statements F-1 We have not authorized anyone to provide any information different from, or in addition to, that contained in this prospectus or any free writing prospectus prepared by or on behalf of us or to which we have referred you.We take no responsibility for, and can provide no assurance as to the reliability of, any information that others may give you.If anyone provides you with different or inconsistent information, you should not rely on it. Neither we nor any of the underwriters is making an offer to sell or seeking offers to buy these securities in any jurisdiction where or to any person to whom the offer or sale is not permitted.The information in this prospectus is accurate only as of the date on the front cover of this prospectus and the information in any free writing prospectus that we may provide you in connection with this offering is accurate only as of the date of that free writing prospectus.Our business, financial condition, results of operations and prospects may have changed since those dates. For investors outside the United States:Neither we nor any of the underwriters has done anything that would permit this offering or possession or distribution of this prospectus or any free writing prospectus we may provide to you in connection with this offering in any jurisdiction where action for that purpose is required, other than in the United States.You are required to inform yourselves about and to observe any restrictions relating to this offering and the distribution of this prospectus and any such free writing prospectus outside of the United States. i PROSPECTUS SUMMARY This summary does not contain all of the information you should consider before buying shares of our common stock.You should read the entire prospectus carefully, especially the “Risk Factors” section and our financial statements and the related notes appearing at the end of this prospectus, before deciding to invest in shares of our common stock.Unless the context requires otherwise, references in this prospectus to “Kronos,” “we,” “us” and “our” refer to Kronos Worldwide, Inc., including its consolidated subsidiaries. About Kronos We are one of the leading global producers and marketers of titanium dioxide pigments, or TiO2, abase industrial product used in a wide range of applications.Our TiO2 products are sold under the widely recognized Kronos™ brand name and are utilized in a diverse range of customer applications and end-use markets, including coatings, plastics, paper, food, cosmetics, inks, textile fibers, rubber, pharmaceuticals, glass, ceramics and other industrial and consumer markets.Our broad range of over 40 TiO2 pigment products are “quality-of-life” products that significantly enhance the key characteristics of our customers’ end-products by imparting whiteness, brightness, opacity and durability.We believe that there are no effective substitutes for TiO2.In addition, the TiO2 industry is characterized by high barriers to entry consisting of high capital costs, proprietary technology and significant lead times required to construct new facilities or expand existing capacity.We are committed to producing TiO2 pigments and related products as our core business.We believe our focused management team and business strategy have enabled us to develop considerable expertise and efficiency in the manufacture, sale and service of our products. We serve over 4,000 customers located in over 100 countries.In Europe and North America, our primary markets, we estimate our current market share at 22% and 18%, respectively.We believe our strong competitive position is the result of our industry experience, reputation for high quality products, outstanding process technology, highly recognized brand name, vertical integration with respect to our sulfate process and experienced management team.In addition, we believe our high level of technical service and ability to satisfy our customers’ specific technical needs helps us to maintain strong customer relationships. The following charts show our approximate sales volume by geographic region and end use: We conduct our operations through six strategically-located manufacturing facilities, four in Europe and two in North America, which includes our 50% interest in a joint venture in the United States.We believe our production processes are among the most efficient in the industry, primarily resulting from our high operating rates, proprietary chloride process technology, technical expertise, ongoing debottlenecking programs and strict cost controls.In addition, we believe we have a significant competitive advantage by operating the only ilmenite ore mines in Western Europe, which supply this key raw material for all of our European sulfate operations and also produce ore for sale to third party customers. We produced 258,000 metric tons of TiO2 in the first half of 2010, up 71% from 151,000 metric tons in the first half of 2009.We implemented production curtailments during the first half of 2009 in order to decrease our inventory levels and improve our liquidity from 2008.Consequently, our average production capacity utilization rates were approximately 58% during the first half of 2009, but increased to 94% during the second half of 2009.Our average production capacity utilization was at near full capacity during the first half of 2010, and we expect to continue to operate at such utilization rates for the remainder of 2010. 1 Our consolidated results for the year ended December 31, 2009 were significantly impacted by the production curtailments we implemented in the first half of the year.Our consolidated results for the first six months ended June 30, 2009 included net sales of $530.1 million and a net loss of $48.4 million, compared to net sales of $612.0 million and net income of $13.7 million in the period from July 1, 2009 through December 31, 2009.Our operating results in the first half of 2009 were negatively impacted by the approximately $80 million of unabsorbed fixed production costs that were charged directly to cost of sales as a result of the production curtailments.With the continued improvement in our operating results for the six months ended June 30, 2010, we reported net sales of $699.8 million and net income of $62.1 million for such period.Please see “Selected Historical Consolidated Financial and Operating Data” and “Business.” TiO2 Industry TiO2 is a white pigment used in a wide range of products for its exceptional ability to impart whiteness, brightness, opacity and durability.TiO2 is a critical component of everyday applications, such as coatings, plastics and paper, as well as many specialty products such as inks, food and cosmetics. TiO2 is widely considered to be superior to other alternative white pigments in large part due to its hiding power, which is the ability to cover or mask other materials effectively.Pigment extenders, such as kaolin clays, calcium carbonate and polymeric opacifiers, are used in a number of end-use markets as white pigments; however, we believe that there are no effective substitutes for TiO2 because no other white pigment has the physical properties for achieving comparable opacity and brightness or can be incorporated in as cost-effective a manner.TiO2 is designed, marketed and sold based on specific end-use applications. Two commercial process technologies are available to produce TiO2, the chloride and sulfate processes. As of December 31, 2009, the end markets for TiO2 industry had consumption of approximately 4.7million metric tons per annum, or mtpa.The top five TiO2 producers account for approximately 63% of the world’s production capacity.We believe that the industry dynamics for TiO2 are improving due to strong demand and higher selling prices.Since TiO2 is not a traded commodity, its pricing is largely a product of negotiation between suppliers and their respective customers.Over the last two years, several TiO2 manufacturers have permanently reduced capacity at facilities with high operating costs, in part in connection with environmental-related issues.Decreased capacity, along with the decline in customer inventory which occurred in the first half of 2009, has lead to industry-wide tightness in TiO2 inventories.As a result of these factors, TiO2 selling prices began to increase in the second half of 2009, and continued to increase during the first half of 2010.Further increases in TiO2 selling prices are expected to be implemented in the second half of 2010 and into 2011.We believe the decreased capacity, higher demand and improved pricing should result in improved operating rates and product margins for TiO2 producers. Per capita consumption of TiO2 in the United States and Western Europe far exceeds that in other areas of the world, and these regions are expected to continue to be the largest consumers of TiO2.We believe that North America and Western Europe account for approximately 29% and 33% of global TiO2 consumption, respectively.Markets for TiO2 are emerging in Eastern Europe, the Far East and China and we believe could become significant as economies in these regions continue to develop and quality-of-life products, including TiO2, experience greater demand. TiO2 is produced in two crystalline forms: rutile and anatase.Rutile TiO2 is manufactured using both a chloride production process and a sulfate production process, whereas anatase TiO2 is only produced using a sulfate production process.Although many end-use applications can use either form, especially during periods of industry tightness such as we currently experiencing, the chloride process is the preferred form for use in coatings and plastics, the two largest end-use markets.Due to environmental factors and customer considerations, the proportion of TiO2 industry sales represented by chloride process pigments has increased relative to sulfate process pigments and, in 2009, chloride process production facilities represented approximately 60% of industry capacity.The sulfate process represents a much smaller percentage of annual global TiO2 production and is preferred for use in selected paper products, ceramics, rubber tires, man-made fibers, food and cosmetics. 2 Chloride Process.The chloride process is a continuous process in which chlorine is used to extract rutile TiO2.The chloride process typically has lower manufacturing costs than the sulfate process due to higher yield, less waste, lower energy requirements and lower labor costs.This process has also gained share over the sulfate process because of the relatively lower upfront capital investment in plant and equipment required.The chloride process produces less waste than the sulfate process because much of the chlorine is recycled and feedstock bearing higher titanium content is used.The chloride process produces an intermediate base pigment with a wide range of properties. Sulfate Process.The feedstocks used in this process include ilmenite and titanium slag.The sulfate process is a batch process, whereby the ilmenite or titanium slag is digested with sulfuric acid to form a mixture of soluble sulfates.After filtration and concentration, the soluble sulfate is hydrolyzed to an insoluble hydrous TiO2 that precipitates out after seeding crystals are added to the solution.The precipitate is collected, filtered, bleached, washed and calcined to yield a TiO2 ready for finishing treatment. The chart below highlights primary end-use applications for TiO2: Our Competitive Strengths Highly attractive industry conditions and significant barriers to entry.The chloride process is the primary TiO2 production process in the industry, representing approximately 60% of TiO2 produced annually and approximately 75% of our TiO2 production capacity.The closely-held nature of this technology poses a significant barrier to entry for new entrants into the TiO2 industry as substantially all of the chloride process technology is held by the five largest producers.In addition, adding new TiO2 production capacity by constructing greenfield plants requires significant capital expenditures that we estimate to cost between $5,000 and $6,000 per metric ton, or an aggregate of $750 million to $900 million for a 150,000 metric ton facility, the smallest facility size we believe would be economically feasible.Lead times of between three to five years before initial production due to permitting and construction also pose significant barriers to entry in the industry.We built the last chloride plant in the Western hemisphere, which commenced operation in 1993. Diverse product offerings, with superior product traits.We believe we have one of the broadest product offerings in the TiO2 industry.We offer over 40 different TiO2 grades, including rutile, anatase and non-pigmentary grades.We manufacture several key grades that we believe possess superior performance characteristics relative to the products of most of our competitors.For example, we have a significant share of the European PVC profile market, where we supply a TiO2 product grade that has more than 30 years of proven performance.Other TiO2 applications that we believe provide us with an advantage over many of our competitors include chloride grades for engineering plastics and paper laminate applications and sulfate grades for food, pharmaceutical, cosmetics and textile fiber applications.TiO2 is expected to remain the leading product in its industry as there are essentially no other economically viable substitutes with comparable opacifying power. Leading market positions focusing on TiO2.Based on current operating capacities, we are the largest producer of TiO2 in Europe and the third largest producer worldwide.We believe our strong competitive position is the result of our industry experience, reputation for high quality products, outstanding process technology, highly recognized brand name and experienced management team.The production and sale of TiO2 is our core business.We believe this focus, combined with our long history and experience, help to make our operations among the most efficient in the industry. 3 Long-standing relationships across attractive and diverse end-use markets.We serve over 4,000 customers across a diverse range of end-use markets and market segments in over 100 countries worldwide with the majority of sales in Europe and North America.We have strong sales penetration in the two largest TiO2 end-use markets, coatings and plastics, and participate in a diverse range of other end-use markets and market segments.We work closely with our customers to optimize their formulations, thereby enhancing the use of TiO2 in their production processes.We believe this consistent dialogue assists us in developing and maintaining strong customer relationships.We sell the majority of our products through a direct sales force that we believe has contributed to our customer retention rate and strengthened our competitive position.Our top ten customers represented approximately 28% of net sales in 2009, with no single customer accounting for more than 10% of our 2009 net sales. Global integrated infrastructure with high operating efficiency.Our business is geographically diversified, with manufacturing operations in North America and Western Europe, and has a worldwide distribution, sales and technical support network.We believe this diversification minimizes the potential impact of volatility from any one customer, industry or geographic region.We believe our manufacturing facilities are among the most efficient in the industry.All of our manufacturing facilities are ISO 9001 or ISO 14001 certified and our chloride production facilities use the same proprietary technology, equipment and process control systems, achieving implementation efficiencies with regard to production enhancements.We have achieved operating efficiencies through the standardization of equipment across our manufacturing facilities, employee training, innovative technology changes, and processing by-products to sell as co-products into the marketplace.Due in part to ongoing debottlenecking programs, our production capacity has increased by approximately 30% over the past ten years with only moderate capital investment.In addition, our research and development and process technology efforts focus on improving production processes and yields and product grades and quality. We operate additional businesses that are related to our TiO2 business, which we believe further enhance our operational efficiencies.We operate two ilmenite mines in Norway that supply all of the feedstock for our European sulfate operations, which reduces our production costs at these plants.We also sell ilmenite to third parties.We manufacture and sell iron-based chemicals, which are co-products and processed co-products of TiO2 pigment production.Our co-products business provides important efficiencies and cost savings to our production process.We also manufacture and sell specialty titanium chemicals.Our ilmenite mines, chemicals co-product and specialty titanium chemical businesses represented approximately 10% of our 2009 net sales. Strong track record through industry cycles.We have generated positive cash flows from operating activities for 17 consecutive years, throughout various industry cycles.Through ongoing process improvements we have reduced labor and other manufacturing costs and have added production capacity with moderate disciplined capital investment, resulting in a reduction in fixed costs, a significant improvement in margins and high free cash flow.We continue to focus on increasing manufacturing efficiencies through selected capital projects, process improvements and best practices in order to lower unit costs and improve margins.We also seek to increase margins by focusing our sales efforts on particular end-use and geographic markets where we believe we can realize relatively higher selling prices. State-of-the-art R&D and technological innovation.We employ customer and end-use market feedback, technological expertise and fundamental research to create next-generation products and processes.Our technology development efforts include building value-added properties into our TiO2 to enhance its performance in our customers’ end-use applications.Our research and development teams support our future business strategies, and we manage those teams using disciplined project management tools and a team approach to technological development.We have a strong focus on new product development as a result of the increasingly global market place. Experienced management team.Each member of our senior operating management team has over 25 years of experience in the TiO2 and related industries and an average of 25 years of experience with us.This team is responsible for developing and executing our strategy, which has generated a track record of production growth, high operating rates, cost reductions, steady sales volume growth, strong customer relationships and significant cash flows.In addition to our strong senior operating management team, we have an experienced group of employees who work to maintain our market position by developing and maintaining customer relationships, expanding our product offerings and implementing innovative technological enhancements. 4 Our Business Strategy Enhance operating efficiencies and improve margins.We are continually evaluating our business to identify opportunities to increase operational efficiency.We intend to continue focusing on increasing manufacturing efficiencies through selected capital projects, process improvements and best practices in order to lower unit costs and improve our margins. Expand global leadership.We plan to continue to capitalize on our strong global market position and drive profitable growth by enhancing existing customer relationships, providing high quality products and offering technical expertise to our customers.Our broad product offering allows us to participate in a variety of end-use markets, and pursue those market segments that we believe have attractive growth prospects and profit margins.Our operations position us to participate in markets in Eastern Europe, Asia and North Africa, which we expect to provide attractive growth opportunities as these areas develop.We also seek to increase margins by focusing our sales efforts on those end-use and geographic markets where we believe we can realize relatively higher selling prices than in alternate markets.We believe our global commercial organization, distribution infrastructure, and local fulfillment capabilities will enable us to continue to pursue global growth. Pursue technology-driven growth.We intend to continue to improve our competitive position by developing new products for coatings, plastics and other applications that increase sales volumes and drive higher margins.As an example, we recently developed a new coatings grade that has improved performance in certain coating applications, from interior water-based house paints to high gloss solvent-based industrial or original equipment manufacturer applications.We are also developing innovative TiO2 products for applications in the growing catalyst markets, to be used in water purification and pollution reduction markets.We believe these developments will help to maintain or improve our market position. Pursue a disciplined acquisition strategy.We believe we are well positioned to capitalize on growth initiatives. We plan to continue to evaluate and pursue opportunities that improve our existing business and to seek acquisition opportunities that increase our production capacity, enhance our product portfolio, expand our market presence or provide operational synergies and cost savings. Our Risks Our business and our ability to execute our business strategy are subject to a number of risks that you should be aware of before you decide to buy our common stock.In particular, you should consider the following risks, which are discussed more fully in “Risk Factors”: · Demand for, and prices of, certain of our products are influenced by changing market conditions for our products, which may result in reduced earnings or operating losses. · The TiO2 industry is concentrated and highly competitive and we face price pressures in the markets in which we operate, which may result in reduced earnings or operating losses. · Higher costs or limited availability of our raw materials may reduce our earnings and decrease our liquidity.In addition, many of our raw material contracts contain fixed quantities we are required to purchase. · Our leverage may impair our financial condition or limit our ability to operate our businesses. · Global climate change legislation could negatively impact our financial results or limit our ability to operate our businesses. 5 · We are currently party to, and may in the future be party to, certain related party transactions.Such transactions could involve potential conflicts of interest. · We are subject to changes in our effective tax rate and may have exposure to additional tax liabilities. · Failure to protect our intellectual property rights or claims by others that we infringe their intellectual property rights could substantially harm our business. · The market price of our common stock could be adversely affected by sales of our common stock in this offering, subsequent sales of substantial amounts of our common stock in the public markets and the issuance of additional shares of common stock in future offerings. · Our stock price may be volatile. · It may be difficult for a third party to acquire us, which could discourage or prevent a change of control or merger transaction. Ownership On October 6, 2010, our common stock was owned 4% by unaffiliated stockholders and 96% by HaroldC. Simmons and related persons and entities, including the following: · Valhi, Inc., or Valhi (one of our two principal publicly-held parent corporations), which is a diversified holding company with principal investments in NL Industries, Inc., or NL, and us; and · NL (our other principal publicly-held parent company), which is a diversified holding company with principal investments in CompX International Inc., or CompX (one of our publicly-held sister corporations that manufactures security products, furniture components and performance marine components), and us. Valhi and NL are each subsidiaries of Contran Corporation, or Contran.Each of Contran, Valhi, NL and us may be deemed to be controlled by Mr. Simmons.Following completion of this offering, assuming no exercise of the underwriters’ over-allotment option, our common stock will be owned 17.1% by unaffiliated stockholders and 82.9% by Mr. Simmons and related persons and entities (including Valhi and NL), and Mr. Simmons may continue to be deemed to control us.See “Principal Stockholders and Ownership of Management.” See “Risk Factors—The market price of our common stock could be adversely affected by sales of our common stock in this offering, subsequent sales of substantial amounts of our common stock in the public markets and the issuance of additional shares of common stock in future offerings” and “—We are currently party to, and may in the future be party to, certain related party transactions.Such transactions could involve potential conflicts of interest.” Company Information We were incorporated in Delaware in 1989.Our principal executive offices are located at Three Lincoln Centre, 5reeway, Suite 1700, Dallas, Texas 75240, and our telephone number is (972) 233-1700.We maintain an internet web site at www.kronosww.com.We have not incorporated by reference into this prospectus the information on our website, and you should not consider it to be part of this prospectus. Kronos™ is the trademark of Kronos Worldwide, Inc.This prospectus contains trademarks and service marks of other companies. 6 Our Corporate Structure The following chart summarizes our corporate structure (ownership is 100% unless otherwise noted): (a) .3% of Kronos France is held by minority shareholders. (b) 50% of Louisiana Pigment Company is owned by Huntsman International LLC, or Huntsman.See “Business—TiO2 Manufacturing Joint Venture.” 7 The Offering Common stock offered 7,800,000 shares (or 8,970,000 shares if the underwriters’ over-allotment option is exercised in full). Common stock to be outstanding after this offering 56,777,549 shares of common stock (57,947,549 shares of common stock if the underwriters exercise their over-allotment option in full), approximately 82.9% of which (approximately 81.2% if the underwriters exercise their over-allotment option in full) will be owned by Harold C. Simmons and related persons and entities.See “Risk Factors—The market price of our common stock could be adversely affected by sales of our common stock in this offering, subsequent sales of substantial amounts of our common stock in the public markets and the issuance of additional shares of common stock in future offerings” and “—We are currently party to, and may in the future be party to, certain related party transactions.Such transactions could involve potential conflicts of interest.” Use of proceeds We intend to use the net proceeds of this offering for general corporate purposes, which may include possible acquisitions of additional TiO2 facilities that may become available in the future. Risk factors You should read the “Risk Factors” section of this prospectusfor a discussion of factors to consider carefully before deciding to purchase any shares of our common stock. NYSE symbol KRO The number of shares of common stock to be outstanding after this offering is based on 48,977,549 shares outstanding as of October 6, 2010, and excludes 115,500 shares available for future grant under our long-term incentive plan. Except as otherwise indicated, all information in this prospectus assumes no exercise by the underwriters of their option to purchase up to an additional 1,170,000 shares of common stock to cover over-allotments, if any. 8 Summary Historical Consolidated Financial and Operating Data The following summary historical financial data with respect to the years ended December 31, 2007, 2008 and 2009 is derived from our audited consolidated financial statements included in this prospectus.The summary historical financial data for the six months ended June 30, 2009 and 2010, and as of June 30, 2010, is derived from our unaudited condensed consolidated financial statements included in this prospectus.Such unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, or GAAP, and we have made, in our opinion, all necessary adjustments (which include only normal recurring adjustments) in order to state fairly, in all material respects, our consolidated financial position, results of operations and cash flows as of and for such interim dates presented.Our results of operations for the interim period ended June 30, 2010 may not be indicative of our operating results for the full year.The TiO2 operating statistics data is unaudited for each period presented.You should read this data together with our consolidated financial statements and related notes and the information under “Selected Historical Consolidated Financial and Operating Data” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included elsewhere in this prospectus. Years ended December 31, Six months ended June 30, (unaudited) Statement of Income Data: Net sales $ Gross profit $ Selling, general and administrative expenses Other income (expense), net (1) Income (loss) from operations ) ) Interest income .2 .1 - Interest expense ) Income before income taxes ) ) Provision for income taxes (benefit) Net income (loss) $ ) $ $ ) $ ) $ Net income (loss) per basic and diluted share $ ) $ $ ) $ ) $ Cash dividends per share (2) $ $ $
